Citation Nr: 0826359	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-06 837	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for right knee 
disability.  

3. Entitlement to service connection for arthritis, excluding 
the right knee.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S. M. 

ATTORNEY FOR THE BOARD

J. Horrigan
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1952 to August 1954.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  At the hearing and on the records, the veteran 
from his appeals the claim of service connection for diabetes 
mellitus.  

The claim of service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. A right knee disability, arthritis, was not shown to be 
present contemporaneous with service; right knee arthritis 
was not manifested to a compensable degree within one year of 
separation from service; and right knee disability, first 
diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event of 
service origin. 

2. Arthritis, excluding the right knee, was not shown to be 
present contemporaneous with service; arthritis, excluding 
the right knee, was not manifested to a compensable degree 
within one year of separation from service; and arthritis, 
excluding the right knee, first diagnosed after service 
beyond the one-year presumptive period, is unrelated to an 
injury, disease, or event of service origin. 



CONCLUSIONS OF LAW

1. A right knee disability, arthritis, is not due to disease 
or injury that was incurred in or aggravated by service, and 
right knee arthritis as a chronic disease may not be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. Arthritis, excluding the right knee, is not due to disease 
or injury that was incurred in or aggravated by service, and 
arthritis, excluding the right knee, as a chronic disease may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003, in September 2003, in August 
2005, and in March 2006.  

The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the degree of disability assignable and the effective 
date of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

In September 2003 and in August 2005, the RO notified the 
veteran of the unavailability of the service treatment 
records as the records were destroyed by fire and he was 
afforded the opportunity to submit any evidence he had, 
pertaining to the claims. 

The RO afforded the veteran VA examinations and obtained a 
medical opinion on the claim of service connection for a 
right knee disability.  A VA medical opinion was not obtained 
on arthritis other than right knee arthritis because the 
record does not indicate that arthritis other than arthritis 
of the right knee may be associated with an established 
event, injury, or disease in service.  38 C.F.R. § 3.3159(c).  
As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

The veteran served in combat in Korea.  

VA records cover the period from 1972 to 2008.  The terms 
"arthritis" and "degenerative changes or joint disease" 
are equivalent and are used interchangeably.  The VA records 
disclose the following:  

A history of a fall of 44 feet and fracture of the right 
humerus and left femur in the 1960s (August 1972); 
degenerative changes of lumbar spine and hips and old trauma 
right elbow by X-ray (August 1994); degenerative changes of 
lumbar spine and hips by X-ray (September 1999); degenerative 
changes of right elbow by X-ray (December 1996 and June 
2002); degenerative joint disease of left knee (November 1995 
and March 1998); degenerative joint disease of left knee with 
fracture and pinning, 1961, and degenerative joint disease of 
right elbow and lumbosacral spine (March 1997); pinning of 
the left shoulder and left femur in the 1960s (September 
1998); generalized osteoarthritis (August 2001); post-
traumatic degenerative joint disease of the shoulders, elbows 
and left femur with intramedullary nail after a fall from a 
scaffold in 1961 (July 2002);  degenerative joint disease of 
left knee by X-ray (February, April and July 1998, March 2001 
and May 2002);

degenerative changes of right elbow by X-ray (June 2002); 
traumatic arthropathy left knee (June 2003); degenerative 
changes right knee by X-ray (April 1998 and January 2005); 
traumatic arthritis (November 2005); degenerative changes of 
cervical spine by X-ray (January 2007); and awaiting a left 
knee replacement (October 2007). 

On VA examinations in March 2004 and in January 2008, the 
veteran denied any injury related to combat.  

In a statement in April 2005, the veteran stated that he 
injured his right knee in Korea.  

On VA examination in January 2007, the veteran complained of 
shoulder, lower back and right knee pains, which he 
attributed to working in road construction.  He stated that 
he injured his left knee and left leg in the early 1960s.  
The diagnoses were degenerative joint disease by history of 
the right shoulder, lumbar spine; left knee, and right knee. 

On VA examination in June 2007, the veteran stated that he 
initially injured his right knee soon after he was separated 
from service, but he could not remember any details of the 
injury.  The diagnosis was right knee degenerative joint 
disease by X-ray that occurred after service. 

In June 2008, the veteran testified that since service he has 
had right knee pain and painful joints. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis, degenerative joint 
disease, if arthritis manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A § 1154(b), for a veteran, who served in 
combat, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disease or injury 
etiologically to a current disability.  

A veteran must still generally establish his claim by 
competent evidence tending to show a current disability and a 
nexus between that disability and the disease or injury or 
events in service.  Collette v. Brown, 82 F.3d 389 (1996).

Analysis

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Although the service treatment records are unavailable, there 
is no evidence contemporaneous with service or evidence from 
any other source to affirmatively show a right knee 
disability, arthritis, or arthritis of any other joint was 
present coincident with service under 38 C.F.R. § 3.303(a). 

Even without the service treatment records, service 
connection may still be established by continuity of 
symptomatology after service, by presumptive service 
connection for a chronic disease, by the diagnosis of the 
disability after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service, or by applying 38 U.S.C.A § 1154(b). 

The veteran has stated that he injured his right knee in 
Korea and that he has had right knee pain and painful joints 
since service.  Because of the lack of documentation from any 
source after service of the combination of manifestations 
sufficient to identify a chronic condition of the right knee 
or other joints and sufficient observation to establish 
chronicity contemporaneous with service, then a showing of 
continuity of symptomatology after service is required to 
support the claims.

After service, the veteran injured his right shoulder 
(humerus) and left knee (femur)  in a fall at work in the 
1960s, which was first documented by history in 1972. 



Degenerative joint disease of left knee with fracture and 
pinning, 1961, was also documented in November 1995 and March 
1998 and degenerative joint disease of the left knee by X-ray 
was documented in February 1998.  Old trauma of the right 
elbow by X-ray was documented in 1994 and degenerative joint 
disease by X-ray in December 1996.  Degenerative changes of 
the lumbar spine and hips by X-ray were documented in 1994.  
Degenerative changes of the right knee by X-ray were 
documented in April 1998.  Generalized osteoarthritis was 
documented in August 2001.  Post-traumatic degenerative joint 
disease of the shoulder was documented in July 2002.  
Traumatic arthritis was noted in November 2005.  And 
degenerative changes of the cervical spine by X-ray were 
documented in January 2007.

The absence of continuity of symptoms of right knee pain from 
1954 to 1998 and the absence of continuity of symptoms of 
other joints from 1954 to 1994 interrupts continuity and is 
persuasive evidence against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (holding that "negative evidence" could 
be considered in weighing the evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the veteran's inconstitent 
statements as to when he injured his right knee and his 
statements that he was not injured in combat outweigh the 
veteran's statements of continuity since service and 
therefore the veteran's statements are not probative on the 
question of continuity of symptomatology.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   For 
this reason, the preponderance of the evidence is against the 
claims of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  

Also the documentation of degenerative joint disease of 
several joints by X-ray, none earlier than 1994, is well 
beyond the one-year presumptive period for manifestation of 
arthritis as a chronic disease under 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

As for service connection based on a right knee disability, 
arthritis, and arthritis of other joints under 
38 C.F.R. § 3.303(d), although the veteran is competent to 
describe painful joints, arthritis is not a condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disabilities and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Board rejects the veteran's 
statements, relating his current right knee arthritis and 
arthritis of other joints to service.  Jandreau v.Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

On the questions of a medical diagnosis and of a medical 
causation, on VA examination in June 2007, the veteran stated 
that he initially injured his right knee soon after he was 
separated from service, but he could not remember any details 
of the injury.  The diagnosis was right knee degenerative 
joint disease by X-ray that occurred after service. 

As the diagnosis of right knee degenerative joint disease was 
not associated with an injury or disease or event of service 
origin and as the Board may consider only independent medical 
evidence to support its finding on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for a right knee disability, 
arthritis, for the reasons articulated, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

As for arthritis of other joints, there is no favorable 
evidence that associates arthritis first documented after 
service to an injury, disease, or event of service origin, 
which was the reason a VA medical opinion was not obtained. 

As the Board may consider only independent medical evidence 
to support its finding on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for arthritis of other joints for 
the reasons articulated, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability, arthritis, is 
denied. 

Service connection for arthritis, excluding the right knee, 
is denied.  


REMAND

The veteran and his representative assert that the veteran 
has bilateral hearing loss due to acoustic trauma associated 
with the veteran's combat during the Korean conflict.  The 
veteran was awarded the Combat Infantryman's Badge.  



On VA examination in April 2004, the examiner stated that the 
relationship between the hearing loss and military service 
could not be resolved.  As the examiner was unable to provide 
an opinion, further development is necessary before the claim 
is decided. 

Accordingly, the case is REMANDED for the following action:


1. Arrange to have the veteran's file 
reviewed by an otologist to determine 
whether it is at least as likely as not 
that current hearing loss, first 
documented in 1995, is related to noise 
exposure associated with combat. The 
veteran's file must be made available 
to the examiner for review. 

In formulating an opinion, the examiner 
is also asked to review the report of 
VA audiology in April 2004. 

Also the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

2. After the development requested is 
completed, adjudicate the claim. If the 
benefit sought remains denied, provide 
the veteran a supplemental statement of 
the case and return the case to the 
Board.






The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


